 Case 2:20-cv-10534-NGE-CI ECF No. 37, PageID.304 Filed 06/11/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

THERON HUNTER                                   Case No. 20-10534
    Plaintiff,
v.                                              Nancy G. Edmunds
                                                United States District Judge
KATHLEEN HOLMES, et al.,
     Defendants.                                Curtis Ivy, Jr.
______________________________/                 United States Magistrate Judge

 ORDER GRANTING PLAINTIFF’S MOTION FOR ENLARGEMENT OF
          TIME TO FILE AN AMENDED COMPLAINT
           AS A MATTER OF COURSE (ECF NO. 34)

       Plaintiff Theron Hunter initiated this prisoner civil rights action on February

28, 2020, without the assistance of counsel. (ECF No. 1). This case was referred

to the undersigned for all pretrial matters pursuant to 28 U.S.C. § 636. (ECF No.

10).

       On April 15, 2021, Defendants Kathleen Holmes and Daryl T. Parker filed a

motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). (ECF No. 28). On April 27, 2021, Plaintiff filed a letter with

the Court, which was docketed on May 12, 2021, in which he sought concurrence

from the defendants for an extension of time to file an amended complaint as of

right on or before June 21, 2021. (ECF No. 30, PageID.232). Counsel for

defendants Sergeant Alverez, Captain Casey, Sheriff Clayton, Lieutenant

Schiappacasse and Lieutenant William filed a response concurring with the relief
 Case 2:20-cv-10534-NGE-CI ECF No. 37, PageID.305 Filed 06/11/21 Page 2 of 5




requested in Plaintiff’s April 27 letter on May 12, 2021. (ECF No. 31). The Court

construed the letter request as a motion for extension of time to file an amended

complaint as of right and directed Defendants Holmes and Parker to file a response

to Plaintiff’s April 27 letter request on or before May 28, 2021. (ECF No. 32).

       On May 12, 2021, Plaintiff filed a motion for extension of time under

Federal Rule of Civil Procedure 6(b)(1)(A) to amend his complaint as of right per

Federal Rule of Civil Procedure 15(a)(1)(B) as he has faced a number of

difficulties resulting from the COVID-19 pandemic, including mental health issues

and lack of access to resources. (ECF No. 34, PageID.258, 274). The motion was

docketed on May 24, 2021. (ECF No. 34). On June 3, 2021, Defendants Holmes

and Parker filed a response opposing Plaintiff’s motion contending (i) he lacks

good cause to seek an extension, (ii) he is bringing the request in bad faith, and (iii)

amending his complaint would be futile1. (ECF No. 36).

       Federal Rule of Civil Procedure 6(b)(1) permits the court, where there is

good cause, to extend the time to act if a request is made before the original time or

its extension expires. Federal Rule of Civil Procedure 15(a)(1)(B) permits a party

to amend its pleading once as a matter of course, if the pleading is one to which a



       1
          At this juncture, Plaintiff’s April 27 letter request and May 12 motion are solely seeking
an enlargement of time to file an amended complaint as a matter of course and thus the Court
will not address Defendants Holmes’ and Parker’s arguments regarding the potential futility of
such an amendment. (ECF No. 36, PageID.295, 300-302).

                                                 2
 Case 2:20-cv-10534-NGE-CI ECF No. 37, PageID.306 Filed 06/11/21 Page 3 of 5




responsive pleading is required, within “21 days after service of a responsive

pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier.” Once the timeframe outlined in Federal Rule of Civil

Procedure 15(a)(1)(B) has expired, Plaintiff must seek relief under Federal Rule of

Civil Procedure 15(a)(2) which states “[i]n all other cases, a party may amend its

pleading only with the opposing party’s written consent or with the court’s leave.

The court should freely give leave when justice so requires.”

      A party may respond to a motion to dismiss by filing an amended complaint.

Rizvi v. Urstadt Biddle Properties Inc., 2018 WL 460975, at *4 (D. Conn. Jan. 17,

2018). While Federal Rule of Civil Procedure 15(a)(1)(B) requires that an

amended complaint be filed within 21 days of the filing of a motion under Rule

12(b), (e), or (f), “the Court is permitted to grant extensions of time” for such an

amended complaint to be filed. Id.; see also Fed. R. Civ. P. 6(b) (permitting, for

“good cause,” extensions of time “when an act may or must be done within a

specific time” and request is made before original deadline expires); see also 6

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1480

(3d ed. 2017) (“However, if the time for serving the responsive pleading is

extended by a motion for enlargement of time under Rule 6(b), or by a stipulation,

the period for amending as of right also may be enlarged.”).

      Plaintiff’s April 27, 2021 letter request for an extension of time was filed


                                           3
 Case 2:20-cv-10534-NGE-CI ECF No. 37, PageID.307 Filed 06/11/21 Page 4 of 5




within the 21-day timeframe allotted parties to amend their pleadings under

Federal Rule of Civil Procedure 15(a)(1)(B). (ECF No. 30). Within the letter

request, Plaintiff outlined a multitude of issues which prevented him from filing his

amended complaint within the 21-day timeframe (i.e., health issues, lack of access

to the law library, and lack of writing materials). (ECF No. 30). The Court

construed Plaintiff’s letter request as a motion for extension of time. (ECF No.

32). On May 12, 2021, Plaintiff filed a motion seeking an extension of time which

was substantively similar to his April 27th letter request. (ECF No. 34).

      The undersigned finds Plaintiff’s letter request was filed within the 21-day

timeframe and thus the Court has the authority under Federal Rule of Civil

Procedure 6(b) to extend Plaintiff’s deadline to file an amended complaint as a

matter of course. Further, Plaintiff’s April 27 letter request demonstrates “good

cause” exists to grant Plaintiff the relief he has requested. As required by the

Federal Rules of Civil Procedure and in the interest of justice, the Court GRANTS

Plaintiff’s motion seeking an extension of time to file an amended complaint as a

matter of course per Federal Rule of Civil Procedure 15(a)(1)(B). In his motion,

Plaintiff requested an extension of time to June 21, 2021 to file his amended

complaint. (ECF No. 34, PageID.279). However, the Court is aware that due to

the COVID-19 pandemic there have been a number of delays involving the receipt

of the Court’s orders by non-ECF parties. Therefore, Plaintiff will have until June


                                          4
 Case 2:20-cv-10534-NGE-CI ECF No. 37, PageID.308 Filed 06/11/21 Page 5 of 5




30, 2021 to file his amended complaint.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed. R. Civ. P. 72(a). Any objections are required to specify the part of the Order

to which the party objects and state the basis of the objection. When an objection

is filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling

remains in full force and effect unless and until it is stayed by the magistrate judge

or a district judge. E.D. Mich. Local Rule 72.2.

Date: June 11, 2021                        s/Curtis Ivy, Jr.
                                           Curtis Ivy, Jr.
                                           United States Magistrate Judge

                          CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 11, 2021, by electronic means and/or
ordinary mail.

                                           s/Kristen MacKay
                                           Case Manager
                                           (810) 341-7850




                                          5
